Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 1 of 19

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA CRIMINAL NO. 16-154 (KBJ)

v.

)
)
LUZ IRENE FAJARDO CAMPOS, )
)
)

Defendant.

GOVERNMENT?’S REVISED TRIAL EXHIBIT LIST

 

Government: Cole Radovich, Anthony Aminoff, and Kaitlin Sahni
Defendant: Luz Irene Fajardo Campos

Current as of: December 14, 2019
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 2 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
l Consensually recorded phone call with Gov. witness | on 12/12/19 12/13/19 Erbe-Fabela; Cabrera
August 10, 2012 (WS600015) Grabo-Field; Hedrick
la Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Grabo-Field; Cabrera
witness 1 on August 10, 2012
2 Consensually recorded phone call with Gov. witness 2 on 12/12/19 12/13/19 Erbe-Fabela; Cabrera
June 1, 2015 (WS500081) Mendoza; Hedrick
2a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Mendoza; Cabrera
witness 2 on June 1, 2015 (WS500081)
3 Consensually recorded phone call with Gov. witness 2 on 12/13/19 12/13/19 Mendoza
June 5, 2015 (WS500101)
3a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Mendoza
witness 2 on June 5, 2015 (WS500101)
4 Consensually recorded phone call with Gov. witness 2 on 12/13/19 12/13/19 Mendoza
June 7, 2015 (WS500112)
4a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Mendoza
witness 2 on June 7, 2015 (WS500112) ,
5 Consensually recorded phone call with Gov. witness 2 on 12/13/19 12/13/19 Mendoza
June 9, 2015 (WS500117)
5a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Mendoza
witness 2 on June 9, 2015 (WS500117)
6 Consensually recorded phone call with Gov. witness 2 on 12/13/19 12/13/19 Mendoza
June 18, 2015 (WS500145)
6a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Mendoza
witness 2 on June 18, 2015 (WS500145)
7 Snip of CTF phone call SNIP AUDIO 358 _430.wav
$ intentionaly-Left-Bienk
9 intentionaly-Left-Blenk
+0 intentionally-LeftBlenk
H dntentionaly-Lef Blank
R intentionatly-bef-Blank
+8 intentionaly-Lef- Blank
4 intentionally-Left-Blank

 

 

 

 

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 3 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

6B intentionally-Left-Blank

+6 intentionaly-Left-Biank

H intentionalyLeft-Biank

18 Picture from 4lb seizure of methamphetamine in Tucson, 12/13/19 12/13/19 Kunnemann
Arizona — car with front passenger door open

19 Picture from 4lb seizure of methamphetamine in Tucson, - 12/13/19 12/13/19 Kunnemann
Arizona — inside of the front of the car Grado-Field

20. Picture from 4lb seizure of methamphetamine in Tucson, 12/13/19 12/13/19 Kunnemann
Arizona — open black and white plastic bag with green bag
inside containing meth

21 Seized methamphetamine (4lbs) 12/13/19 12/13/19 Kunnemann, Larick

22 Consensually recorded phone call with Gov. witness | in 12/13/19 12/13/19 Grado-Field
August 2012 (VN520030)

22a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Grado-Field
witness 1 in August 2012 (VN520030)

23 Consensually recorded phone call with Gov. witness I in 12/13/19 12/13/19 Grado-Field
August 2012 (VN520034)

23a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Grado-Field
witness | in August 2012 (VN520034)

24 Consensually recorded phone call with Gov. witness | on 12/13/19 12/13/19 Grado-Field
August 10, 2012 (WS600016)

24a Transcript of consensually recorded phone call with Gov.. 12/13/19 12/13/19 Grado-Field
witness | on August 10, 2012 (WS600016)

25 Consensually recorded phone call with Gov. witness I on 12/13/19 12/13/19 Grado-Field
August 11, 2012 (WS600021)

25a Transcript of consensually recorded phone call with Gov. 12/13/19 12/13/19 Grado-Field
witness | on August 11, 2012 (WS600021)

26 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated September 3, 2013

26a Translation of seized email from lulab69@hotmail.com 12/16/19 | 12/16/19 Hedrick

 

dated September 3, 2013

 

 

 

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 4 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

27 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated December 12, 2013 Cabrera

28 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated February 5, 2014

29 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer, Hedrick
dated June 13, 2014

29a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated June 13, 2014

30 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated July 15, 2014

30a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated July 15, 2014

31 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated July 15, 2014

3la Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated July 15, 2014

32 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated September 3, 2014

32a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated September 3, 2014

33 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated January 18, 2014

33a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated January 18, 2014

34 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated January 18, 2014

35 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated February 13, 2014

35a Translation of seized email from lulab69@hotmail.com 12/12/19 122/19 Homer, Hedrick
dated February 13, 2014

36 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick

 

| dated October 23, 2013

 

 

 

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 5 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

36a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated October 23, 2013

37 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated October 23, 2013 .

37a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated October 23, 2013

38 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer, Hedrick
dated November 22, 2013

38a Translation of seized email from !ulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated November 22, 2013

39 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer, Hedrick
dated November 22, 2013

39a Translation of scized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated November 22, 2013

40 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated November 22, 2013

40a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated November 22, 2013

41 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer, Hedrick
dated November 22, 2013

4la Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated November 22, 2013

42 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated December 17, 2013

42a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated December 17, 2013

43 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated February 10, 2014

43a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated February 10, 2014

44 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick

 

dated February 13, 2014

 

 

 

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 6 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

44a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien, Hedrick
dated February 13, 2014

45 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated August 29, 2013

46 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated November 3, 2013

46a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien, Hedrick
dated November 3, 2013

47 Seized email and attachments from lulab69@hotmail .com 12/12/19 12/12/19 Homer; Hedrick
dated December 16, 2013

47a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated December 16, 2013

48 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated September 4, 2014

48a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated September 4, 2014

49 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated September 21, 2014

50 Seized email and attachments from lulab69@hotmail.com 12/12/19 12/12/19 Homer; Hedrick
dated September 22, 2014

50a Translation of seized email from lulab69@hotmail.com 12/16/19 12/16/19 O’Brien; Hedrick
dated September 22, 2014

51 TIII intercepted communication Product ID 1213488 12/16/19 12/16/19 Hedrick

Sla Translation of TIII intercepted communication Product ID 12/12/19 12/12/19 Erbe-Fabela;
1213488 O’Brien; Hedrick

52 TIII intercepted communication Product ID 1232491 12/16/19 12/16/19 Hedrick

52a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick
1232491

53 TIII intercepted picture Product ID 1233554 12/13/19 12/16/19 Concolino; Hedrick;

54 TIII intercepted picture Product ID 1233556 12/13/19 12/16/19 Concolino; Hedrick

55 TIII intercepted picture Product ID 1233558 12/13/19 12/16/19 Concolino; Hedrick

56 TIII intercepted communication Product ID 756992 12/16/19 12/16/19 Hedrick

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 7 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
56a Translation of TIII intercepted communication Product ID 12/1619 12/16/19 O’Brien
756992 , Hedrick
57 TIII intercepted picture Product ID 757011 12/16/19 12/16/19 Hedrick
58 TIII intercepted communication Product ID 738456 12/16/19 12/16/19 Hedrick
58a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
738456 Hedrick
59 TIII intercepted communication Product ID 1316365 12/16/19 12/16/19 Hedrick
59a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
1316365 Hedrick
60 TILI intercepted communication Product ID 1878268 12/16/19 12/16/19 Hedrick
61 TIII intercepted communication Product ID 2185049 12/16/19 12/16/19 Hedrick
62 TIII intercepted communication Product ID 2254815 12/16/19 12/16/19 Hedrick
63 TIII intercepted communication Product ID 2263251 12/16/19 12/16/19 Hedrick
64 TIII intercepted communication Product ID 2500214 12/16/19 12/16/19 Hedrick
65 TIL intercepted communication Product ID 2500219 12/16/19 12/16/19 Hedrick
65a Combined translation of Gov. Exhibits 60-65 12/16/19 12/16/19 Hedrick
66 TIII intercepted communication Product ID 409121 12/16/19 12/16/19 O’Brien; Hedrick
66a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
409121 Hedrick
67 TIL intercepted picture Product ID 409155 12/16/19 12/16/19 Hedrick
68 TIII intercepted communication Product ID 735472 12/16/19 12/16/19 Hedrick
69 TILI intercepted communication Product ID 735764 12/16/19 12/16/19 Hedrick
70 TIII intercepted communication Product ID 837717 12/16/19 12/16/19 Hedrick
70a Combined translation of Gov. Exhibits 68-70 12/16/19 12/16/19 vBrien
Hedric'
71 TIII intercepted communication Product ID 1082858 12/16/19 12/16/19 Hedrick
Tia Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O;Brien
1082858 Hedrick
72 TIII intercepted communication Product ID 1088483 12/16/19 12/16/19 Hedrick
72a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 ene
edric'

 

1088483

 

 

 

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 8 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

73 TIL intercepted communication Product ID 839352 12/16/19 12/16/19 — Hedrick

74 THI intercepted communication Product ID 831307 12/16/19 12/16/19 Hedrick

75 TILI intercepted communication Product ID 832511 12/16/19 12/16/19 Hedrick

716 TIII intercepted communication Product ID 832569 12/16/19 12/16/19 Hedrick

77 THI intercepted communication Product ID 832841 12/16/19 12/16/19 Hedrick

78 TIII intercepted communication Product ID 839410 12/16/19 12/16/19 Hedrick

79 TIII intercepted communication Product ID 839467 12/16/19 12/16/19 Hedrick

80 TIII intercepted communication Product ID 839792 12/16/19 12/16/19 Hedrick

81 TIII intercepted communication Product ID 839950 12/16/19 12/16/19 Hedrick

82 TIII intercepted communication Product ID 839951 12/16/19 12/16/19 Hedrick

82a Combined translation of Gov. Exhibits 73-82 12/16/19 12/16/19 Hedrick

83 TIII intercepted picture Product ID 839356 12/16/19 12/16/19 Hedrick

84 TIII intercepted communication Product ID 407880 12/16/19 12/16/19 Hedrick

84a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
407880 Hedrick

85 TIL intercepted communication Product ID 1174159 12/16/19 12/16/19 Hedrick

86 TIII intercepted communication Product ID 1182835 12/16/19 12/16/19 Hedrick

87 TIL intercepted communication Product ID 1182905 12/16/19 12/16/19 Hedrick

88 TIII intercepted communication Product ID 1194210 12/16/19 12/16/19 Hedrick

88a Combined translation of Gov. Exhibits 85-88 12/16/19 12/16/19 O’Brien; Hedrick

89 TIII intercepted communication Product ID 528666 12/16/19 12/16/19 Hedrick

90 TIII intercepted communication Product ID 528728 12/16/19 12/16/19 Hedrick

90a Combined translation of Gov. Exhibits 89-90 12/16/19 12/16/19 O’Brien; Hedrick

91 TIII intercepted communication Product ID 2260405 12/16/19 12/6/19 Hedrick

9la Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 Hedrick
2260405

92 TIII intercepted communication Product ID 1086864 12/16/19 12/16/19 Hedrick

93 TIII intercepted communication Product ID 1086880 12/16/19 12/16/19 Hedrick

94 TIII intercepted communication Product ID 1097792 12/16/19 12/16/19 Hedrick

94a Combined translation of Gov. Exhibits 92-94 12/16/19 12/16/19 O’Brien; Hedrick

95 TILI intercepted picture Product ID 1087347 12/16/19 12/16/19 Hedrick

96 TIII intercepted picture Product ID 1087349 12/16/19 12/16/19 Hedrick

97 TIII intercepted picture Product ID 1087351 12/16/19 12/16/19 Hedrick

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 9 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit . Description of Exhibits Marked for ID Received in Witness
Number Evidence
98 TIII intercepted picture Product ID 1087355 12/16/19 12/16/19 Hedrick
99 TIII intercepted picture Product ID 442523 12/16/19 12/16/19 Hedrick
100 TIII intercepted communication Product ID 442545 12/16/19 12/16/19 Hedrick
100a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
442545 Hedrick
101 TIL intercepted picture Product ID 442569 12/16/19 12/16/19 Hedrick
102 TIII intercepted communication Product ID 582899 12/16/19 12/16/19 Hedrick
103 TIII intercepted communication Product ID 583114 12/16/19 12/16/19 Hedrick
104 TIII intercepted communication Product ID 736357 12/16/19 12/16/19 Hedrick
105 TIII intercepted communication Product ID 740320 12/16/19 12/16/19 Hedrick
106 TIII intercepted communication Product ID 867956 12/16/19 12/16/19 Hedrick
106a Combined translation of Gov. Exhibits 102-106 12/16/19 12/16/19 Hedrick
107 TIII intercepted communication Product ID 1022186 12/16/19 12/16/19 Hedrick
107a Translation of TII intercepted communication Product ID 12/16/19 12/16/19 | O’Brien
1022186 Hedrick
108 III intercepted communication Product 1D1075227 12/16/19 12/16/19 Hedrick
109 III intercepted communication Product ID1075258 12/16/19 12/16/19 Hedrick
109a Combined translation of Gov. Exhibits 108-109 12/16/19 12/16/19 O’Brien; Hedrick
110 TIII intercepted communication Product ID 760349 12/16/19 12/16/19 Hedrick
110a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
760349 Hedrick
1 TIII intercepted picture Product ID 102603 12/16/19 12/16/19 Hedrick
112 TIL intercepted communication Product ID 901723 12/16/19 12/16/19 Hedrick
113 TIII intercepted communication Product ID 901816 12/16/19 12/16/19 Hedrick
114 TIII intercepted communication Product ID 909307 12/16/19 12/16/19 Hedrick
115 TIII intercepted communication Product ID 909783 12/16/19 12/16/19 Hedrick
116 TIII intercepted communication Product ID 909956 12/16/19 12/16/19 Hedrick
117 TIII intercepted communication Product ID 910144 12/16/19 12/16/19 Hedrick,
117a Combined translation of Gov. Exhibits 112-117 12/16/19 I2/16/19 Hionee Hedrick,
118 TIII intercepted picture Product ID 909907 12/16/19 12/16/19 Hedrick
119 TIII intercepted picture Product ID 909909 12/16/19 12/16/19 Hedrick

 

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 10 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
120 TIII intercepted picture Product ID 909913 12/16/19 12/16/19 Hedrick
121 TIIL intercepted picture Product ID 909915 12/16/19 12/16/19 Hedrick
122 TIII intercepted picture Product ID 909967 12/16/19 12/16/19 Hedrick
123 THI intercepted picture Product ID 909971 12/16/19 12/16/19 Hedrick
124 TIII intercepted picture Product ID 909973 12/16/19 12/16/19 Hedrick
125 TIII intercepted picture Product ID 909975 12/16/19 12/16/19 Hedrick
126 TIII intercepted picture Product ID 909977 12/16/19 12/16/19 Hedrick
127 TIII intercepted picture Product ID 909981 12/16/19 12/16/19 Hedrick
128 TIII intercepted picture Product ID 919636 12/16/19 12/16/19 Hedrick
129 TIII intercepted picture Product ID 940721 12/16/19 12/16/19 Hedrick
130 TIII intercepted picture Product ID 920226 12/16/19 12/16/19 Hedrick
131 TIII intercepted picture Product ID 889550 12/16/19 12/16/19 Hedrick
132 TIII intercepted communication Product ID 901817 12/16/19 12/16/19 Hedrick
132a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
901817 Hedrick
133 Photograph of Jorge Biebrich Ramirez from MS Seizure 12/13/19 12/13/19 Daugherty; Chapa
134 TIII intercepted communication Product ID 1363958 12/16/19 12/16/19 Hedrick
135 THI intercepted communication Product ID 1364022 12/16/19 12/16/19 Hedrick
135a Combined translation of Gov. Exhibits 134-135 12/16/19 12/16/19 O’Brien; Hedrick
136 TIII intercepted picture Product ID 1363965 12/16/19 12/16/19 Hedrick
137 TIII intercepted picture Product ID 1363967 12/16/19 12/16/19 Hedrick
138 TIII intercepted picture Product ID 1364034 12/16/19 12/16/19 Hedrick
139 THI intercepted picture Product ID 1364386 12/16/19 12/16/19 Hedrick
140 TIII intercepted picture Product ID 1375465 12/16/19 12/16/19 Hedrick
141 TIII intercepted picture Product ID 1375467 12/16/19 12/16/19 Hedrick
142 TIII intercepted picture Product [ID 1897871 12/16/19 12/16/19 Hedrick
143 TIII intercepted picture Product ID 1180767 12/16/19 12/16/19 Hedrick
144 TIII intercepted picture Product ID 533806 12/16/19 12/16/19 Hedrick
145 TIII intercepted picture Product ID 1520302 12/16/19 12/16/19 Hedrick
146 TIII intercepted picture Product ID 1520306 12/16/19 12/16/19 Hedrick
147 TIII intercepted picture Product ID 1617265 12/16/19 12/16/19 Hedrick
148 TIII intercepted picture Product ID 760354 12/16/19 12/16/19 Hedrick
149 TIII intercepted picture Product ID 760364 12/16/19 12/16/19 Hedrick

 

10

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 11 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

150 TIII intercepted communication Product ID 548843 12/16/19 12/16/19 Hedrick

151 TIII intercepted communication Product ID 550858 12/16/19 12/16/19 Hedrick

15la Combined translation of Gov. Exhibits 150-151 12/16/19 12/16/19 O'Brien, Hedrick, Hinratty

152 TIII intercepted picture Product ID 548846 12/16/19 12/16/19 Hedrick, Hinratty

153 TIII intercepted communication Product ID 497309 12/16/19 12/16/19 Hedrick

154 TIII intercepted communication Product ID 497328 12/16/19 12/16/19 Hedrick

154a Combined translation of Gov. Exhibits 153-154 12/16/19 12/16/19 O’Brien; Hedrick

155 TIII intercepted picture Product ID 497314 12/16/19 12/16/19 Hedrick

156 TIII intercepted communication Product ID 970258 12/16/19 12/16/19 Hedrick

156a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
970258 Hedrick

157 TIII intercepted communication Product ID 1178735 12/16/19 12/16/19 Hedrick

158 TIL] intercepted communication Product ID 1196606 12/16/19 12/16/19 Hedrick

158a Combined translation of Gov. Exhibits 157-158 12/16/19 12/16/19 Hina Hedrick,

159 TIII intercepted communication Product ID 3176264 12/16/19 12/16/19 Hedrick

160 TIII intercepted communication Product ID 3190077 12/16/19 12/16/19 Hedrick

160a Combined translation of Gov. Exhibits 159-160 12/16/19 12/16/19 ° Hinage Hedrick;

161 TIII intercepted communication Product ID 1182823 12/16/19 12/16/19 Hedrick

l6la Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
1182823 Hedrick

162 TIII intercepted picture Product ID 1079361 12/16/19 12/16/19 Hedrick

163 TIM intercepted picture Product ID 1030426 12/16/19 12/16/19 Hedrick

164 TIII intercepted communication Product ID 1219852 12/16/19 12/16/19 Hedrick

165 TIII intercepted communication Product ID 1219855 12/16/19 12/16/19 Hedrick

166 TIII intercepted communication Product ID 1219857 12/16/19 12/16/19 Hedrick

166a Combined translation of Gov. Exhibits 164-166 12/16/19 12/16/19 Hina Hedrick;

167 TIII intercepted communication Product ID 1604783 12/16/19 12/16/19 Hedrick

167a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick
1604783 ‘

168 TIII intercepted communication Product ID 1203331 12/16/19 12/16/19 Hedrick

169 TIII intercepted communication Product ID 1203332 12/16/19 12/16/19 Hedrick

 

 

11

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 12 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

169a Combined translation of Gov. Exhibits 168-169 12/16/19 12/16/19 O’Brien; Hedrick

170 TIII intercepted communication Product ID 529804 12/16/19 12/16/19 Hedrick

171 TIII intercepted communication Product ID 534956 12/16/19 12/16/19 Hedrick

172 TIII intercepted communication Product ID 535021 12/16/19 12/16/19 Hedrick

172a Combined translation of Gov. Exhibits 170-172 12/16/19 12/16/19 Hien Hedrick;

173 THI intercepted picture Product ID 529808 12/16/19 12/16/19 Hedrick

174 TIII intercepted picture Product ID 529810 12/16/19 12/16/19 Hedrick

175 TIII intercepted picture Product ID 529812 12/16/19 12/16/19 Hedrick

176 THI intercepted picture Product ID 529814 12/16/19 12/16/19 Hedrick

177 TIII intercepted picture Product ID 1617092 12/16/19 12/16/19 Hedrick

178 TIII intercepted picture Product ID 1617094 12/16/19 12/16/19 Hedrick

179 TIII intercepted picture Product ID 1617096 12/16/19 12/16/19 Hedrick

180 TIII intercepted communication Product ID 592101 12/16/19 12/16/19 Hedrick

180a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick
592101

181 TIII intercepted communication Product ID 1522405 12/16/19 12/16/19 Hedrick

18la Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick
1522405

182 TIII intercepted communication Product ID 1176269 12/16/19 12/16/19 Hedrick

182a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick;
1176269 Hinratty

183 TIII intercepted communication Product ID 661543 12/16/19 12/16/19 Hedrick

183a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick;
661543 Hinratty

184 TIII intercepted communication Product ID 1070206 12/16/19 12/16/19 Hedrick

185 TIII intercepted communication Product ID 1070223 12/16/19 12/16/19 Hedrick

185a Combined translation of Gov. Exhibits 184-185 12/16/19 12/16/19 O’Brien; Hedrick

186 TIII intercepted communication Product ID 1156423 12/16/19 12/16/19 Hedrick

186a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick
1156423

187 TIII intercepted communication Product ID 1137357 12/16/19 12/16/19 Hedrick

187a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien; Hedrick

 

1137357

 

 

 

 

12

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 13 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness

Number Evidence

188 THI intercepted communication Product ID 594526 12/16/19 12/16/19 Hedrick

188a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
594526 Hedrick; Hinratty

189 TIII intercepted communication Product ID 2956815 12/16/19 12/16/19 Hedrick

190 TIII intercepted communication Product ID 2957032 12/16/19 12/16/19 Hedrick

191 TIII intercepted communication Product ID 2957105 12/16/19 12/16/19 Hedrick

19la Combined translation of Gov. Exhibits 189-191 12/16/19 12/16/19 O’Brien; Hedrick

192 TIII intercepted communication Product ID 1171705 12/16/19 12/16/19 Hedrick

193 TIII intercepted communication Product ID 1171729 12/16/19 12/16/19 Hedrick

193a Combined translation of Gov. Exhibits 192-193 12/16/19 12/16/19 O’Brien; Hedrick

194 TIII intercepted picture Product ID 1172204 12/16/19 12/16/19 Hedrick

195 TIII intercepted picture Product ID 1172208 12/16/19 12/16/19 Hedrick

196 TI intercepted communication Product ID 243535 12/16/19 12/16/19 Hedrick

197 TIII intercepted communication Product ID 243540 12/16/19 12/16/19 Hedrick

197a Combined translation of Gov. Exhibits 196-197 12/16/19 12/16/19 ai Hedrick;

198 TIII intercepted communication Product ID 1131829 12/16/19 12/16/19 Hedrick

198a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
1131829 Hedrick

199 THI intercepted communication Product ID 1935303 12/16/19 12/16/19 Hedrick

200 THI intercepted communication Product ID 1947418 12/16/19 12/16/19 Hedrick

200a Combined translation of Gov. Exhibits 199-200 12/16/19 12/16/19 O’Brien; Hedrick

201 TIII intercepted communication Product ID 1468643 12/16/19 12/16/19 Hedrick

202 TIII intercepted communication Product ID 1468644 12/16/19 12/16/19 Hedrick

203 THI intercepted communication Product ID 1468751 12/16/19 12/16/19 Hedrick

204 TIII intercepted communication Product ID 1468752 12/16/19 12/16/19 Hedrick

205 TIII intercepted communication Product ID 1469075 12/16/19 12/16/19 Hedrick

206 TIII intercepted communication Product ID 1469130 12/16/19 12/16/19 Hedrick

207 TIII intercepted communication Product ID 1469190 12/16/19 12/16/19 Hedrick

208 TIL intercepted communication Product ID 1469859 12/16/19 12/16/19 Hedrick

208a Combined translation of Gov. Exhibits 201-208 12/16/19 12/16/19 Hiren’ Hedrick;

209 TIII intercepted communication Product ID 963180 12/16/19 12/16/19 Hedrick

 

13

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 14 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
209a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
963180 . Hedrick
210 TIII intercepted communication Product ID 399984 12/16/19 12/16/19 Hedrick
210a Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien;
399984 Hedrick
211 TIII intercepted communication Product ID 818606_- 12/16/19 12/16/19 Hedrick
21 la Translation of TIII intercepted communication Product ID 12/16/19 12/16/19 O’Brien
818606 Hedrick
212 TIII intercepted communication Product ID 940595 12/16/19 12/16/19 Hedrick
213 TIII intercepted communication Product ID 940641 12/16/19 12/16/19 Hedrick
213a Combined translation of Gov. Exhibits 212-213 12/16/19 12/16/19 O’Brien; Hedrick
214 TIII intercepted communication Product ID 892229 12/16/19 | 12/16/19 Hedrick
215 TIII intercepted communication Product ID 892559 12/16/19 12/16/19 Hedrick
216 TIII intercepted communication Product ID 892611 12/16/19 12/16/19 Hedrick
217 TIII intercepted communication Product ID 892758 12/16/19 12/16/19 Hedrick
218 TIII intercepted communication Product ID 897543 12/16/19 12/16/19 Hedrick
219 TIII intercepted communication Product ID 897598 12/16/19 12/16/19 Hedrick
220 TIL intercepted communication Product [D 897706 12/16/19 12/16/19 Hedrick
221 TIII intercepted communication Product ID 944903 12/16/19 12/16/19 Hedrick
222 TIII intercepted communication Product ID 944916 12/16/19 12/16/19 Hedrick
223 TIII intercepted communication Product ID 945134 12/16/19 12/16/19 Hedrick
224 ° TIII intercepted communication Product ID 945213 12/16/19 12/16/19 Hedrick
225 TIII intercepted communication Product ID 945439 12/16/19 12/16/19 Hedrick
226 TIII intercepted communication Product ID 945634 12/16/19 12/16/19 Hedrick
227 TIII intercepted communication Product ID 945679 12/16/19 12/16/19 Hedrick
228 TIII intercepted communication Product ID 945929 12/16/19 12/16/19 Hedrick
229 TIII intercepted communication Product ID 946014 12/16/19 12/16/19 Hedrick
230 TIII intercepted communication Product ID 951096 12/16/19 12/16/19 Hedrick
231 TIII intercepted communication Product ID 951277 12/16/19 12/16/19 Hedrick
232 TIII intercepted communication Product ID 951322 12/16/19 12/16/19 Hedrick
233 TIII intercepted communication Product ID 1003625 12/16/19 12/16/19 Hedrick
234 TIII intercepted communication Product ID 1008353 12/16/19 12/16/19 Hedrick
235 TIII intercepted communication Product ID 1010261 12/16/19 12/16/19 Hedrick

 

14

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 15 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits . Marked for ID Received in Witness

Number Evidence

236 TIII intercepted communication Product ID 1010279 12/16/19 12/16/19 Hedrick

237 TIII intercepted communication Product ID 1010489 12/16/19 12/16/19 Hedrick

238 TIII intercepted communication Product ID 1010506 12/16/19 12/16/19 Hedrick

239 TIII intercepted communication Product ID 1010533 12/16/19 12/16/19 Hedrick

240 TIII intercepted communication Product ID 1010547 12/16/19. 12/16/19 Hedrick

241 TIII intercepted communication Product ID 1010574 12/16/19 12/16/19 Hedrick

242 TIII intercepted communication Product ID 1010702 12/16/19. 12/16/19 Hedrick

243 TIII intercepted communication Product ID 1010726 12/16/19 12/16/19 Hedrick

244 TIII intercepted communication Product ID 1010799 12/16/19 12/16/19 Hedrick

245 THI intercepted communication Product ID 1013928 12/16/19 12/16/19 Hedrick

246 TIII intercepted communication Product ID 1013929 12/16/19 12/16/19 Hedrick

246a Combined translation of Gov. Exhibits 214-246 12/16/19 12/16/19 O’Brien; Hedrick

247 TIII intercepted communication Product ID 1054135 12/16/19 12/16/19 Hedrick

248 TIII intercepted communication Product ID 1054203 12/16/19 12/16/19 Hedrick

249 TIII intercepted communication Product ID 1054506 12/16/19 12/16/19 Hedrick

250 TIII intercepted communication Product ID 1054516 12/16/19 12/16/19 Hedrick

250a Combined translation of Gov. Exhibits 247-250 12/16/19 12/16/19 O’Brien, Hedrick

251 Picture from 20Ib seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — horizontal shot of 20 bundles on floor

252 Picture from 20Ib seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — vertical shot of 20 bundles next to black
duffle bag and keys

253 Picture from 201b seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — bundles and orange plastic bag inside of
black duffle bag

254 Picture from 20lb seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — close-up of bundles and orange plastic bag ,
inside of black duffle bag

255 Picture from 20lb seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — bundles on scale showing

256 Picture from 20Ib seizure of methamphetamine in Jackson, 12/13/19 12/13/19 Daugherty
Mississippi — bundles on scale showing 10:122

257 Seized methamphetamine (20lbs) 12/13/19 12/13/19 Daugherty; Larick

 

15

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 16 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
258 TIII intercepted communication Product ID 268755 12/16/19 12/16/19 Hedrick
259 TIIL intercepted communication Product ID 320032 12/16/19 12/16/19 Hedrick
260 THI intercepted communication Product ID 320478 12/16/19 12/16/19 Hedrick
261 TIH intercepted communication Product ID 401808 12/16/19 12/16/19 Hedrick
26la Combined Translation of Gov. Exhibits 258-261 12/16/19 12/16/19 re Hedrick;
262 tntentionaly-bef-Biank
263 intentionaly-Lef-Blank
264 intentionaly-Left-Blank
265 intentionalyLeR Blank
266 intentionaly-Left Blank
267 dntentionalyLeft-Btenk _
268 intentionalHy Left Blank
269 intentionaHyLeft-Blank
270 tntentionaly-Lef-Blank
27+ intentionatyLeft-Blank
272 fntentionaly-Lef-Blank
273 Consensually recorded phone call with Gov. witness 3 on 12/17/19 12/17/19 Cabrera
October 24, 2016
273a Transcript of consensually recorded phone call with Gov. 12/16/19 12/16/19 O’Brien; Cabrera
witness 3 on October 24, 2016
274 Consensually recorded conversation on October 26, 2016 12/17/19 12/171/19 Cabrera
{CCR 0003, 4, 5, 6, 7]
274a Transcript of consensually recorded conversation on 12/16/19 12/16/19 O’Brien; Cabrera
October 26, 2016 [CCR_0003, 4, 5, 6, 7]
25 BSenstaiy-recerdead pnone-ea ith-Ger
Not admitted
25a PARSELIDE-C B HA reeerded-eonversatier +th 42446H9 PH6H9 Brien
Gev-witness-3-en February 3.2017 Withdrawn
276 €D-with-Fit-intereepted-eommunieations Withdrawn +24ABHY9 ABAD Ceneetine
2768 CD-with-Franslations-of FHtintereepted-eommunieations | Withdrawn
277 TIII intercepted communication Product ID 1225277 12/16/19 12/16/19 Hedrick
277a Translation of TIII intercepted communication Product ID 12/12/19 12/12/19 ane
edric

 

 

1225277

 

 

 

16

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 17 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number ‘Evidence
278 TIII intercepted communication Product ID 1182776 12/16/19 12/16/19 ‘Hedrick
278a Translation of TII! intercepted communication Product ID 12/12/19 12/12/19 Febela
1182776 Hedrick
279 TIII intercepted communication Product ID 1215335 12/16/19 12/16/19 Hedrick
279a Translation of TIII intercepted communication Product ID - | Fabela
1215335 12/12/19 12/12/19 Hedrick
280 TIII intercepted communication Product ID 1210335 12/16/19 12/16/19 Hedrick
280a Translation of TIII intercepted communication Product ID Fabela
1210335 12/12/19 12/12/19 Hedrick
281 TIII intercepted communication Product ID 1182821 12/16/19 12/16/19 Hedrick
28l1a Translation of TIII intercepted communication Product ID Fabela
1182821 12/12/19 12/12/19 Hedrick
282 TIII intercepted communication Product ID 1199975 12/16/19 12/16/19 Hedrick
282a Translation of TIII intercepted communication Product ID Febela
1199975 12/12/19 12/12/19 Hedrick
283 TIII intercepted communication Product ID 1211994 12/16/19 12/16/19 | Hedrick
284 TIII intercepted communication Product ID 1212207 12/16/19 12/16/19 Hedrick
284a Combined translation of Gov. Exhibits 283-284 12/12/19 12/12/19 Febela
285 TIII intercepted communication Product ID 1178571 12/16/19 12/16/19 Hedrick
285a Translation of TIII intercepted communication Product ID
1178571 12/12/19 12/12/19 Fabela
Hedrick
286 TIII intercepted communication Product ID 1502206 12/16/19 12/16/19 Hedrick
286a Translation of TIII intercepted communication Product ID Fabela
1502206 12/12/19 12/12/19 Hedrick
287 TIII intercepted communication Product ID 1038799 12/16/19 12/16/19 Hedrick
288 TIII intercepted communication Product ID 1038842 12/16/19 12/16/19 Hedrick
288a Combined translation of Gov. Exhibits 287-288 12/12/19 12/12/19 Fabela; Hedrick
289 CD - Microsoft Email 12/12/19 Homer; Hedrick
290 TIII intercepted picture from plane crash dated August 28, ;
2013 12/16/19 12/16/19 Hedrick

 

 

 

 

 

17

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 18 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
291 Email from rupertdlc@gmail.com dated December 19,
2014 12/16/19 12/16/19 Rupert De Las Casas
292 Email from rupertdlc@gmail.com dated December 21,
2014 12/16/19 12/16/19 Rupert De Las Casas
293 Email from rupertdlc@gmail.com dated December 21,
2014 12/16/19 12/16/19 Rupert De Las Casas
294 TIII intercepted communication Product ID 266821 12/16/19 12/16/19 Hedrick
295 TIII intercepted communication Product ID 266851 12/16/19 12/16/19 Hedrick
296 TIII intercepted communication Product ID 266943 12/16/19 12/16/19 Hedrick
297 TIII intercepted communication Product [D 268267 12/16/19 12/16/19 Hedrick
297a Combined translation of Gov. Exhibits 294-297 12/16/19 12/16/19 O’Brien; Hedrick
298 TIII intercepted communication Product ID 268303 12/16/19 12/16/19 Hedrick
298a Translation of intercepted communication Product ID 12/16/19 12/16/19 O’Brien
268303 Hedrick
299 TIII intercepted picture Product ID 268073 12/16/19 12/16/19 Hedrick
300 TILI intercepted picture Product ID 268074 12/16/19 12/16/19 Hedrick
301 THI intercepted picture Product ID 269208 12/16/19 12/16/19 Hedrick
30la Translation of intercepted picture Product ID 269208 12/16/19 12/16/19 O’Brien; Hedrick
302 TIII intercepted communication Product ID_304773 12/16/19 12/16/19 Hedrick
302a Translation of intercepted communication Product ID 12/16/19 12/16/19 O’Brien
304773 Hedrick
303 TIII intercepted communication Product ID 305824 12/16/19 12/16/19 Hedrick
304 TIII intercepted communication Product ID 305839 12/16/19 12/16/19 Hedrick
304a Combined translation of Gov. Exhibits 303-304 12/16/19 12/16/19 O’Brien; Hedrick
305 TIII intercepted communication Product ID 305838 12/16/19 12/16/19 Hedrick
306 TIII intercepted communication Product ID 305848 12/16/19 12/16/19 Hedrick
306a Combined translation of Gov. Exhibits 305-306 12/16/19 12/16/19 O’Brien; Hedrick
307 TIII intercepted communication Product ID 305853 12/16/19 12/16/19 Hedrick
308 TIII intercepted communication Product ID 317729 12/16/19 12/16/19 Hedrick
309 TIII intercepted communication Product ID 317750 12/16/19 12/16/19 Hedrick
310 TIII intercepted communication Product ID 318994 12/16/19 12/16/19 Hedrick
311 TIII intercepted communication Product ID 319012 12/16/19 12/16/19 Hedrick
3lla Combined translation of Gov. Exhibits 307-311 12/16/19 12/16/19 O’Brien; Hedrick

 

18

 
Case 1:16-cr-00154-KBJ Document 103 Filed 12/18/19 Page 19 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit Description of Exhibits Marked for ID Received in Witness
Number Evidence
312 TIII intercepted communication Product ID 333119 12/16/19 12/16/19 Hedrick
313 TIII intercepted communication Product ID 334105 12/16/19 12/16/19 Hedrick
314 TIII intercepted communication Product ID 334306 12/16/19 12/16/19 Hedrick
314a Combined translation of Gov. Exhibits 312-314 12/6/19 12/16/19 O’Brien; Hedrick
315 TIII intercepted communications Product IDs 317874 & 12/16/19 12/16/19 Hedrick

318044
315a Translation of intercepted communications Product IDs 12/16/19 12/16/19 O’Brien

317874 & 318044 Hedrick
316 TIII intercepted communication Product ID 788208 12/16/19 12/16/19 Hedrick
317 TIII intercepted communication Product ID 788319 12/16/19 12/16/19 Hedrick
317a Combined translation of Gov. Exhibits 316-317 12/16/19 12/16/19 O’Brien; Hedrick
991 Map (DEMONSTRATIVE) weeceeseneecnneusweeneuene
992 Map (DEMONSTRATIVE) Toe eecneececceenennnecee
993 Message From Devices (DEMONSTRATIVE) | ==nnvnnnenennnnvnennwnm> | nnnnmene |

 

 

 

 

 

 

 

 

19

 
